AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

UNITED STATES DISTRICT COURT Fi L E D
for the JUL 12 2019

CLERK, U.S. O/STRICT COURT
EASTERN DISTRICT OF CALIFO

ay

Eastern District of California

 

UNITED STATES OF AMERICA, DEPUTY CLERK

Vv. , )
JORGE ARMANDO GONZALEZ ) Case No. 1:19-cr-00152 DAD BAM
MARTINEZ )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Courthouse
Place

2500 Tulare Street, Fresno CA 93721

 

on September 23, 2019 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

 
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page| Jof | Pages

MARTINEZ, Jorge Armando Gonzalez
Doc. No. 1:19-CR-00152-DAD-BAM-3
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

O (6) The defendant is placed in the custody of:
Name of person or organization § Abel Fernando Garcia Alvarez

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

SIGNED: t [OO
CUSTODIAN
MI (7) The defendant must:
| (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations; (

fvI (b) report in person to the Pretrial Services Agency on the first working day following your release from
custody;

MI (c) cooperate in the collection of a DNA sample;

M (d) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24

hrs. without prior approval of PSO; travel restricted to Eastern District of California, unless otherwise
approved in advance by PSO;

(e) report any contact with law enforcement to your PSO within 24 hours;

(f) not associate or have any contact with co- “defendants unless in the presence of counsel or otherwise

approved in advance by the PSO;

Mi (g) refrain from possessing a firearm/ammunition, destructive device, or other dangerous weapon;
additionally, you shall provide written proof of divestment of all firearms/ammunition, currently under
your control;

I (h) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without

"a prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of
any prescribed medication(s). However, medical marijuana, prescribed or not, may not be used;

MI (i) provide documentation to Pretrial Services from immigration officials authorizing you to obtain lawful

employment in the Unites States;

(j) not apply for or obtain a passport or other traveling documents during the pendency of this case; and,

(j) report by telephone once a week to Pretrial Services.

AA

cages)

 

 
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: Joree, ARMANDO Qon2Acez. i ART) NEZ

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

¥ oss A. Coondler Mz.

Defendant's Signature

Directions to the United States Marshal

( .)) The defendant is ORDERED released after processing.

om Hf Ahk K Dlack-

Judicial Officer's Signature

Sheila K. Oberto, United States Magistrate Judge

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY — U.S. MARSHAL

 
